DETAILED ACTION

Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 


Acknowledgment is made of applicant’s claim for priority of U.S provisional application under 35 U.S.C. 119(e).


Acknowledgment is made of the claim for priority or continuation and divisional applications under 35 U.S.C. 120.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-6 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 1-6 are directed to the methods of organizing human activity of performing by an application configured to be executed on a “localization and mapping”, which is considered an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generically-recited computer elements (e.g. a voice input, a mobile point-of-sale and a speech recognition processor) do not add a meaningful limitation to the abstract idea because the actions, functions, and/or steps performed by the generically-recited computer elements would be routine and conventional in any computer implementations.
First, because the courts have declined to define “abstract idea,” other than by example, examiners have been instructed to refer to the body of case law precedent in order to identify abstract ideas by way of comparison to concepts already found to be abstract. See July 2015 Update: Subject Matter Eligibility, published by USPTO (“July 2015 Update”). The examiner refers to the following recent cases that, if not directly relevant to the present claims, at least represent "methods of organizing human activity" that include similar concepts as the present claims, and therefore assist in the present abstract idea determination;
buySAFE: abstract idea found to be related to managing relationships or transactions between people such as creating a contractual relationship;
Bilski: abstract idea found to be related to hedging;
Alice: abstract idea found to be mitigating settlement risks;
Accenture: abstract idea found to be related to generating rule-based tasks for processing an insurance claim;
Fort Properties, In re Comiskey: abstract idea found to be related to satisfying or avoiding a legal obligation such as tax-free investing or arbitration;
Ultamercial: abstract idea found to be related to advertising, marketing, or sales activities or behaviors such as using advertising as an exchange or currency;
In re Maucorps: abstract idea found to be using an algorithm for determining the optimal number of visits by a business representative to a client;
Freddie Mac: abstract idea found to be computing a price for the sale of a fixed income asset and generating a financial analysis output.	
Similarly, as noted above, the examiner finds that the present claims are directed to the methods of organizing human activity of organizing human activity of performing by an application configured to be executed on a “robot having at least one foot”, which is considered to be an abstract idea.
Second, in response to an abstract idea finding, the examiner is to determine if any limitation in the claim(s), individually or in combination with each other, amount to “significantly more” than the abstract idea. For this step, examiners have been instructed to rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, and conventional. See July 2015 Update. For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when performed by generic computer elements:
Flook, Bancorp: performing repetitive calculations;				Alice: receiving, processing, and storing data, also referred to as electronical recordkeeping;
electronically scanning or extracting data from a physical document;
Content Extraction:							Ultramercial: updating an activity log;
Benson, Bancorp, CyberSource: automating mental tasks;
Ultramercial, buySAFE, Cyberfone: receiving or transmitting data over a network such as by using the Internet to gather data.
Similarly, as noted above, the examiner finds the that the present claims do not include “significantly more” because the generically-recited computer elements do not add a meaningful limitation to the abstract idea as the actions, functions, and/or steps performed by the generically-recited computer elements would be routine and conventional in any computer implementations.

Applicant is suggested to rewrite the claimed language as the following:
To overcome the issue raised above with respect to claim 1, the Applicant is suggested to add, in line 6, after the word “computing” --, by a processor --; and in line 9, after the word “computing”, -- by the processor --.
Dependent claims not specifically rejected are rejected as being dependent upon a rejected base claim.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,782,137.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element of step whose function is not needed would be obvious to one of ordinary skill in the art.
Hence, it is obvious that the claimed combination or the more narrow claims of the patent would encompass the broader claimed combination of the claims of the instant application.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
Chen et al., is directed to “Vision-Based Positioning for Internet-of-Vehicles”;
He et al., is directed to “Portable 3D visual sensor based indoor localization on mobile device”;
Yii et al., is directed to “Distributed visual processing for augmented reality”;
Antigny et al., is directed to “Continuous Pose Estimation for Urban Pedestrian Mobility Applications on Smart-Handheld Devices”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B